808 F.2d 442
59 A.F.T.R.2d 87-519, 87-1 USTC  P 9164
Charles Warren STELLY, et al., Plaintiffs-Appellants,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Defendant-Appellee.
No. 86-2837

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Jan. 28, 1987.
Charles Warren Stelly, pro se.
Michael L. Paup, Chief Appellate Sec., Tax Div., Dept. of Justice, Roger M. Olsen, Asst. Atty. Gen., Washington, D.C., Mary C. Vance, Tax Div., Dept. of J, Dallas, Tex., James R. Gough, Asst. U.S. Atty., Houston, Tex., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before CLARK, Chief Judge, GARWOOD and HILL, Circuit Judges.
PER CURIAM:


1
Charles and Marlene Stelly are back.


2
In this action, destined to be known as Stelly IV, the Stellys challenge the disallowance of various adjustments and the assessment of a penalty by the Internal Revenue Service (IRS) in regard to their 1981 tax return on the same theories they have asserted in their previous appeals.   See Stelly v. Commissioner, 761 F.2d 1113 (5th Cir.)  (Stelly I ), cert. denied, --- U.S. ----, 106 S. Ct. 149, 88 L. Ed. 2d 123 (1985);  Stelly v. Commissioner, 804 F.2d 868 (5th Cir.1986) (Stelly II );  Stelly v. Commissioner, 804 F.2d 872 (5th Cir.1986) (Stelly III ).  The district court in this case also imposed sanctions of $2,418.50 pursuant to Fed.R.Civ.P. 11.


3
For the same reasons expressed in our opinion in Stelly II, we affirm the judgment of the district court with respect to its rulings concerning the IRS.  We also agree that the Stellys' complaint violates Fed.R.Civ.P. 11 and affirm the sanctions that the district court imposed.  Furthermore, as in Stelly I, II, and III, we find the appeal in this case to be frivolous.  Consequently, consistent with our actions in Stelly II and III, we impose a monetary sanction in this case of $2,000 on the Stellys jointly and direct the Clerk of the Court not to accept any new filings by the Stellys for any tax related appeals until the sanctions imposed in this case and in Stelly II and III are paid and proof of satisfaction of all prior judgments is provided.1


4
AFFIRMED.



1
 In carrying out this direction, the Clerk will be guided here by our comments in note 2 of Stelly II.    804 F.2d at 871 n. 2
We also note that this appeal was filed on October 10, 1986, prior to the time that our decisions in Stelly II and III were released and our prohibition on tax related appeals was announced.  Consequently, we have imposed the identical sanction on the Stellys in this appeal as we did in Stelly II and III.    We reiterate, however, that we will not hesitate to impose more extreme sanctions in the future if the Stellys attempt to avoid our prohibition through "artful pleading" or if they continue to file frivolous appeals after they have paid the sanctions we have assessed to this point.